Citation Nr: 0409231	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-01 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
October 1980 rating decision in which entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was denied.

2.  Entitlement to an effective date prior to November 18, 
1999, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Travis Parker




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  He served in the Republic of Vietnam during the 
Vietnam Era from May 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.

The appeal arises, in part, from an April 2000 rating 
decision in which a total disability rating based on 
individual unemployability (TDIU) was granted.  The veteran 
asserted that he was entitled to an earlier effective date, 
and subsequently perfected his appeal.  He also claimed clear 
and unmistakable error (CUE) in a previous denial of a TDIU 
rating.  His CUE claim was adjudicated via a July 2002 rating 
decision and he perfected his appeal as to this issue.

The veteran also asserted entitlement to service connection 
for hepatitis C.  A rating decision was issued in October 
2001 as to this issue, with which the veteran disagreed and 
perfected his appeal.

A hearing was held via videoconference before the undersigned 
Veterans Law Judge in February 2002.

The veteran's service connection claim is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal before the Board has been obtained.

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the May 1980 rating decision, 
in which entitlement to a TDIU rating was denied.

3.  The veteran has failed to allege an undebatable error 
which, had it not been made, would have manifestly changed 
the outcome of the decision made via the May 1980 rating 
action, instead arguing that the evidence at that time was 
not properly evaluated.

4.  The RO received a claim of entitlement to a TDIU rating 
on January 18, 2000.

5.  In an April 2000 rating action, the RO established 
entitlement to a TDIU rating, effective from November 18, 
1999, the date entitlement arose.  


CONCLUSIONS OF LAW

1.  The May 1980 rating decision that denied entitlement to a 
TDIU rating did not contain clear and unmistakable error. 38 
C.F.R. § 3.105(a) (2003).

2.  The criteria for an effective date prior to November 18, 
1999, for entitlement to a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to an earlier 
effective date for his grant of a TDIU rating, arguing in 
part that the October 1980 rating decision in which he was 
initially denied a TDIU rating contained clear and 
unmistakable error.

Clear and Unmistakable Error Claim

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. § 3.159 
(2002)), are not applicable to claims of clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001).

The veteran claims that a TDIU rating should have resulted 
from his initial claim of entitlement, received in 1979 and 
adjudicated via a May 1980 rating decision.  The veteran did 
not voice disagreement with the May 1980 rating decision 
within one year of notification and this determination became 
final.  See 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

The veteran has argued that the medical evidence that existed 
at the time of the October 1980 rating decision was 
incorrect.  More specifically, the veteran has argued that if 
additional tests, instead of just X-rays, had been conducted, 
the true nature of his service-connected disability would 
have been revealed.  The question of adequacy of an 
examination is one of subjective judgment.  See Cook v. 
Principi, 258 F3.d 1311 (Fed. Cir. 2001); Hurd v. West, 13 
Vet. App. 449 (2000).  As such, there was no grave procedural 
error in the May 1980 RO determination that would render the 
determination not final.

Under applicable criteria, previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R.§ 3.105(a) 
(2003).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has addressed the question of 
determining when there is CUE present in a prior decision.  
In this regard, the Court has propounded a three-pronged 
test.  These are (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error.  It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

With respect to the regulatory provisions extant at the time 
of the veteran's initial claim, the criteria regarding 
entitlement to a TDIU rating is similar the criteria for 
entitlement today.  That is to say, a TDIU rating was 
assigned where the schedular rating was less than total when, 
in the judgment of the rating agency, the disabled person was 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  If there 
was only one service-connected disability, the disability had 
to be 60 percent disabling or if more than one disability, 
the combined rating had to be 70 percent with at least one 
disability rated as 40 percent disabling.  38 C.F.R. § 4.16 
(1979).

At the time of the May 1980 rating decision, the evidence of 
record indicates that the veteran was rated as 60 percent 
disabled for his service-connected herniated nucleus pulposus 
and that he had been hospitalized in October 1979 due to his 
back condition to undergo a laminectomy and excision.  
Private treatment records, statements from private physician, 
and a May 1980 VA examination report were of record.

In furtherance of his CUE claim, the veteran has submitted 
current physician statements indicating that the veteran had 
been disabled since the 1970s.  The veteran has also 
submitted buddy statements regarding his initial injury while 
in service and statements from former employers.  These 
statements are not probative to this claim as CUE is a very 
specific and rare kind of error that is based on the facts 
known to the adjudicator at the time of the determination.  
See Russell v. Principi, 3 Vet. App. 310 (1992).  Physician 
statements and medical evidence of record at the time of the 
October 1980 rating decision were utilized by the adjudicator 
at that time.  It is clear from the October 1980 rating 
decision that the adjudicator was aware that the veteran was 
not able to return to his former employment at that time, but 
concluded that entitlement to VA benefits based on a TDIU 
rating was not warranted.  Simply to allege CUE on the basis 
that the previous adjudications improperly weighed and 
evaluated evidence is an insufficient CUE argument.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); see also Gonzales v. West 
218 F.3d. 1378, 1381 (Fed. Cir. 2000) (a rating decision need 
not discuss each piece of evidence, only consider all of the 
evidence).  

For similar reasons, the veteran's argument that his 
subsequent grant of disability benefits from the Social 
Security Administration (SSA) in 1985, effective in 1981, is 
also an insufficient CUE argument.  CUE is a very specific 
and rare kind of error that is based on the facts known to 
the adjudicator at the time of the determination and the SSA 
award was not until years after the May 1980 determination.  
See Russell v. Principi, 3 Vet. App. 310 (1992); see also 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not 
bound by SSA determinations).

The veteran was informed via letter in April 2002 of what 
constitutes, and does not constitute, a CUE.  In short, and 
for the reasons stated above, the Board concludes that the 
veteran has failed to allege CUE in the May 1980 rating 
decision.  Accordingly, his claim of CUE in the May 1980 
rating decision that denied entitlement to a TDIU rating must 
be denied.

Earlier Effective Date Claim

Initially, the Board will address the VCAA in the context of 
the veteran's earlier effective date claim.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim, including medical records, employment records, and 
records from other Federal agencies, via letter in April 
2003.  He was further notified that ultimate responsibility 
for the submission of evidence remained with him.  
Thereafter, the veteran was notified via the October 2003 
Supplemental Statement of the Case (SSOC) that entitlement to 
an earlier effective date remained denied.  He was also 
provided the statutory provisions of the VCAA.  The veteran 
was provided with the criteria for establishing effective 
dates via the December 2000  Statement of the Case (SOC) and 
the July 2002 and October 2003 SSOCs. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was not notified of the provision of the VCAA when he 
claimed entitlement to a TDIU rating.  Instead, the benefit 
sought was granted.  The veteran thereafter disagreed with 
the effective date with the assignment of the benefit.  A SOC 
was issued and only later was specific VCAA notice provided 
to the veteran. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying 
entitlement to an earlier effective date, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in October 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran's service medical records, VA treatment 
records, identified private medical records and opinions, lay 
statements, and letters regarding employment are associated 
with his claims folder.  His claims folder also contains his 
various statements and claims of entitlement to VA benefits 
and a transcript of his February 2002 hearing.  The veteran 
has not identified evidence not of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  As to assigning an effective date 
for TDIU benefits, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factual ascertainable there was an increase in 
disability to warrant TDIU benefits.  With respect to a claim 
for TDIU benefits, case law has provided that where a veteran 
submits evidence of a medical disability and makes a claim 
for the highest possible rating, and additionally submits 
evidence of unemployability, the VA must consider entitlement 
to TDIU benefits.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001); see also Szemraj v. Principi, 357 F.3d. 
1370 (Fed. Cir. 2004).  The veteran contends that he is 
entitled to an effective date in 1970 for the grant of TDIU 
benefits.  Upon his discharge from active duty in March 1970, 
the veteran filed a claim for VA benefits and entitlement to 
service connection for lumbosacral strain and hemorrhoids was 
granted, with a 10 percent disability rating and 
noncompensable rating assigned respectively.  Neither the 
veteran's April 1970 claim nor the medical evidence of record 
suggests that the veteran was unable to work.  Therefore, the 
Board concludes that the veteran did not file a claim of 
entitlement to TDIU benefits in 1970.  As no claim for TDIU 
benefits was filed in 1970, the veteran's assertion that he 
is entitled to an effective date in 1970 fails.  See 
38 C.F.R. § 3.400 (2003).

The veteran has also argued that the effective date for his 
TDIU benefits should be in 1979.  In August 1979, the veteran 
filed a claim for an increased rating for his service-
connected back condition and indicated that he had lost work.  
As such, the veteran first raised a claim of entitlement to a 
TDIU rating in August 1979.  See Roberson v. Principi, 251 
F.3d. 1378 (Fed. Cir. 2001).  This claim of entitlement was 
adjudicated via a May 1980 rating decision.  The benefit 
sought was denied.  The veteran did not file a notice of 
disagreement within one year of his notification of this 
determination and, as such, the decision became final.  While 
the veteran has attempted to argue that the May 1980 rating 
decision contained CUE, for the reasons previously discussed 
this portion of the veteran's claim failed.  Accordingly, an 
effective date in 1979 for TDIU benefits is not warranted.  
See 38 C.F.R. §§ 3.105, 3.400 (2003).

The veteran has filed other claims of entitlement to TDIU 
benefits over the years.  Entitlement to a TDIU rating was 
denied via March 1981, June 1983, and January 1986 rating 
decisions.  The veteran did not file notice of disagreements 
with these determination upon notification and these decision 
became final.  On January 18, 2000, the veteran's current 
claim of entitlement to TDIU benefits was received.  He also 
submitted additional medical evidence in support of his claim 
as well as duplicate evidence already of record.

The new evidence received included private medical records.  
A November 18, 1999, private medical record indicates that 
while the veteran was being evaluated for hypertension, he 
also complained of back pain, radicular in nature.  A 
November 29, 1999, private medical record reflects that the 
veteran was still having a lot of radicular pain.  The 
veteran was admitted to a private hospital on December 13, 
1999, for radicular back pain.  A December 1999 discharge 
summary reflects that the veteran had severe vacuum disc 
degenerative changes of the lumbar spine while an 
accompanying radiographic report adds impressions of 
suggested central focal disc herniation and focal and 
circumferential bulging.  A January 2000 letter from the 
veteran's treating physician reflects that the veteran had 
been found to have severe lumbar spinal cord compression 
syndrome during his December 1999 hospital stay and that the 
veteran, as a result, was totally incapacitated and disabled 
due to the service-connected back condition.  An April 2000 
VA examination report reflects that an examination was not 
completed as the veteran refused to be examined by the VA 
physician unless his lawyer could be in attendance.  Based on 
this evidence, the RO granted the veteran's claim of 
entitlement to TDIU benefits, effective from November 1999.

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2) (2003).  Here, the January 2000 letter from his 
treating physician is the earliest evidence showing that the 
veteran's service-connected back condition rendered him 
unemployable.  The private physician's opinion was based on 
the increased severity of the veteran's back condition as 
revealed from his December 1999 hospitalization.  Prior to 
the December 1999 hospitalization, his private medical 
records show complaints of increased radicular pain, the 
earliest dated on November 18, 1999.  In short, the earliest 
date on which it is factually ascertainable that the veteran' 
disability had increased is November 18, 1999.  As the 
veteran's claim for increased benefits, or a TDIU rating, was 
received within one-year of this evidence, November 18, 1999, 
is the appropriate effective date of the veteran's 
entitlement to TDIU benefits.  Accordingly, an effective date 
prior to November 18, 1999, is not warranted in the instant 
case.


ORDER

CUE in the May 1980 rating decision, which denied entitlement 
to a TDIU rating, has not been shown, and the appeal in this 
regard is denied.

An effective date prior to November 18, 1999, for entitlement 
to a TDIU rating is denied.


REMAND

Credible testimony regarding incidents consistent with the 
circumstances, conditions, or hardships of service of a 
veteran engaged in combat with the enemy is accepted as 
conclusive evidence of an in-service incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 3.304(d) (2003).  Here, the 
veteran, who was awarded a Combat Infantryman's Badge, has 
offered testimony as to in-service exposure to blood.  While 
the Board does not comment at this point as to whether the 
veteran's assertions are consistent with the circumstances, 
conditions, or hardships of his military service, the Board 
has determined that a VA examination is in order before 
appellate review of this claim.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran is hereby notified that it his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2003).  

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's current diagnosis of hepatitis 
C is likely (more than 50%), not likely 
(less than 50%), or at least as likely as 
not (50%) related to any exposure to 
blood while on active duty, or otherwise 
to service.  The examiner should include 
a rationale for his/her opinion.  If the 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since October 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



